DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest a projection apparatus having a light modulation element that spatially modulates light based on image data, and projecting the spatially modulated light onto a projection surface, the
projection apparatus comprising:
a main body;
an optical unit that is rotatably supported by the main body and includes a projection optical system for projecting the spatially modulated light onto the projection surface, a first rotation member rotatably supported to the main body and a second rotation member rotatably supported to the first rotation member;
a first sensor that detects a rotation position of the first rotation member;

a second sensor that detects a rotation position of the second rotation member;
a controller that determines whether the first rotation member and the second rotation member are in a predetermined specific rotation state or not based on detection information of
the first sensor and the second sensor; and
a regulation mechanism that regulates at least one of rotation of the first rotation member or rotation of the second rotation member,
wherein the regulation mechanism includes a moving member that is movable between a regulation position for regulating the rotation and a regulation release position for releasing the regulating of the rotation, and fixes the moving member at the regulation position in a case where the controller determines that the first rotation member and the second rotation member are in the predetermined specific rotation state, and
the moving member is electrically driven.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ton Minh-Toan can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 

/WILLIAM C. DOWLING/
Primary Examiner
Art Unit 2882



wcd